 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      ANGELICA MARTINEZ,                                    1:19-cv-00487-LJO-EPG
12
                         Plaintiff,
13                                                          ORDER GRANTING MOTION TO PROCEED
             v.                                             IN FORMA PAUPERIS APPLICATION
14
      FP STORE, INC.,                                       (ECF No. 2)
15
                         Defendant.
16

17
            Plaintiff Angelica Martinez brings this suit against Defendant FP Store, Inc., pro se under
18
     the Fair Labor Standards Act, 29 U.S.C. § 207. Pending before the Court is Plaintiff’s Motion to
19
     Proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required
20
     by § 1915(a) and accordingly, the request to proceed in forma pauperis is GRANTED.
21
            As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
22
     1915(e)(2), the Court must conduct an initial review of pro se complaints filed in forma pauperis
23
     to determine whether the complaint is legally sufficient under the applicable pleading standards.
24
     The Court must dismiss a complaint, or portion thereof, if the Court determines that the complaint
25
     is legally frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks
26
     monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the
27
     Court determines that the complaint fails to state a claim, leave to amend may be granted to the
28
                                                        1
 1
     extent that the deficiencies in the complaint can be cured by amendment. The complaint will be
 2
     screened in due course and Plaintiff will be served with the resulting order.
 3

 4   IT IS SO ORDERED.
 5
        Dated:     July 24, 2019                               /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
